UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 95-40660
                               Summary Calendar
                            _____________________

                  GREAT PLAINS CAPITAL CORPORATION,

                                                        Plaintiff-Appellee,

                                   versus

        CHARLES E. WILLIAMS; WHITEHOUSE TRUE VALUE INC.,

                                                    Defendants-Appellants.

        ________________________________________________

          Appeal from the United States District Court
                for the Eastern District of Texas
                          (6:92-CV-684)
        ________________________________________________

                          March 27, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Charles E. Williams challenges an adverse summary judgment,

contending     that   the    district     court   did   not   rule   on   his

counterclaim.    We AFFIRM.

                                     I.

     Tyler National Bank brought this action in state court against

Williams and Whitehouse True Value, Inc. (collectively "Williams")

for promissory note default. When the bank was declared insolvent,


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the   Federal    Deposit     Insurance       Corporation   was   appointed    as

receiver, intervened, and removed the action to federal court. The

district court treated the parties' briefs as a motion for summary

judgment and response, and ordered that judgment be awarded the

FDIC and that the FDIC be allowed to amend its pleadings to

establish damages.

      Williams' counsel withdrew before the FDIC filed its amended

pleadings. Williams filed a pro se response to those pleadings and

contends here that his response included a counterclaim.              The case

was reassigned, the FDIC moved for summary judgment, and the court

granted the motion and entered judgment for the FDIC.

      The district court granted the FDIC's motion to alter or amend

judgment.       Construing    Williams'      post-judgment   pleadings   as   a

response to the FDIC's motion to amend judgment and a motion for a

new trial, the district court denied Williams' motion for a new

trial.   Great Plains Capital Corporation was substituted as the

real party in interest.

                                     II.

      Pro se pleadings "must be read in a liberal fashion and

however inartfully pleaded must be held to less stringent standards

than formal pleadings drafted by lawyers".             Rodriguez v. Holmes,

963 F.2d 799, 801 (5th Cir. 1992) (internal quotes and citations

omitted).    Williams maintains that his pro se response to the

FDIC's amended pleadings included a counterclaim; he asserts that


                                         2
the district court erred in entering judgment without addressing

it.      Although     the    claim   in    issue       was   not      designated        as   a

counterclaim, Williams' response can be construed liberally to

present one.

      In its order granting summary judgment, the district court

stated that it had considered Williams' arguments and found them to

be without merit. Furthermore, the district court denied Williams'

motion    for   a    new    trial,   which       asked    for     a    hearing     on    his

counterclaim,       on     the   basis    that    it     raised       no    new   grounds.

Accordingly, the district court ruled on Williams' counterclaim.

      Williams presented no evidence, only allegations, in his

counterclaim and opposition to summary judgment.                           Because he did

not present a genuine issue of material fact, summary judgment was

appropriate.        FED. R. CIV. P. 56(c).

                                          III.

      For the foregoing reasons, the judgment is

                                     AFFIRMED.




                                           3